Citation Nr: 0409124	
Decision Date: 04/08/04    Archive Date: 04/16/04

DOCKET NO.  00-12 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased evaluation for bronchial 
asthma, currently evaluated as 60 percent disabling.

2.  Entitlement to an increased evaluation for residuals of a 
gunshot wound of the left foot, currently evaluated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had active military service from February 1974 
to February 1977.  This case comes before the Board of 
Veterans' Appeals (Board) on appeal from rating decisions 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Detroit, Michigan that denied the appellant's 
claims for increased evaluations for his asthma and left foot 
disability.  While the case was in appellate status, the 
appellant's disability evaluation for the asthma was 
increased from 30 to 60 percent, effective October 4, 2000, 
and the rating for the left foot disability was increased 
from 10 to 20 percent, effective August 20, 1999; however, it 
is presumed that he is seeking the maximum benefit allowed by 
law and regulation, and "it follows that such a claim remains 
in controversy where less than the maximum available benefit 
is awarded." AB v. Brown, 6 Vet. App. 35, 38 (1993).

It is also noted that the Board received additional evidence 
concerning the appellant's asthma disability in February 
2004, after the appellant was last issued a Supplemental 
Statement of the Case (SSOC) in May 2002.  In view of the 
action below in which a total schedular rating is granted, 
the Board concludes that it may proceed on the increased 
rating for asthma.  See 38 C.F.R. § 20.1304 (2003).

The Board also notes that the appellant has indicated that he 
is seeking secondary service connection for costochondritis 
and for generalized joint pain.  Those matters are referred 
to the RO for appropriate action.

The issue of entitlement to an increased evaluation for the 
left foot disability will be addressed in the REMAND section 
that follows the ORDER section in the decision below.


FINDING OF FACT

The appellant's bronchial asthma is manifested by Forced 
Expiratory Volume in one second (FEV-1) of less than 40 
percent of the predicted value.


CONCLUSION OF LAW

The schedular criteria for an evaluation of 100 percent for 
bronchial asthma have been met.  38 U.S.C.A. § 1155, 5102, 
5103, 5103A, and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.321, 4.2, 4.7, 4.10, 4.21, 4.97, Diagnostic Code 6602 
(2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Disability evaluations are determined by the application of 
a schedule of ratings that is based upon an average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities.  Where there is a reasonable doubt as 
to the degree of disability, such doubt will be resolved in 
favor of the claimant.  38 C.F.R. §§ 3.102, 4.3, 4.7.  In 
addition, the Board will consider the potential application 
of the various other provisions of 38 C.F.R., Parts 3 and 4, 
whether or not they were raised by the appellant, as well as 
the entire history of the appellant's disability in reaching 
its decision, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991). 

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In the evaluation of service-connected disabilities the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a current 
rating which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.41.  Evidence of the present level of 
disability is found in the reports of private medical 
treatment rendered between 1991 and August 2002; in the 
reports of the VA medical examinations conducted in November 
1999, and March 2001; and in the reports of VA outpatient 
treatment rendered between March 1996 and October 2000.

The appellant's bronchial asthma is rated under 38 C.F.R. 
§ 4.97, Diagnostic Code 6602, and a 60 percent evaluation is 
currently assigned.  According to the General Rating Formula 
for Bronchial Asthma, a 60 percent rating is warranted when 
the FEV-1 value is 40 to 55 percent of the predicted value or 
when the ratio of FEV-1/Forced Vital Capacity (FVC) is 40 to 
55 percent or when at least monthly visits to a physician for 
required care of exacerbations are necessary or when 
intermittent (at least three per year) courses of systemic 
(oral or parenteral) corticosteroids are prescribed.  A 100 
percent rating is warranted for asthma when pulmonary 
function tests show an FEV-1 value of less than 40 percent of 
the predicted value or show an FEV-1/FVC of less than 40 
percent of the predicted value or more than one attack per 
week with episodes of respiratory failure is shown, or when 
daily use of systemic (oral or parenteral) high dose 
corticosteroids or immuno-suppressive medications is 
required.  38 C.F.R. § 4.97, Diagnostic Code 6602.

The appellant testified at his February 2001 personal hearing 
at the RO that he had noticed a decrease in his pulmonary 
functional capabilities since 1997, that his use of 
medications had increased and that he was totally dependent 
upon medications to breathe.  See Hearing Transcript pp. 2-3.  
He stated that he was in constant contact with his doctor 
concerning his treatment for the asthma and that he would 
have an asthma attack multiple times per day.  See Hearing 
Transcript pp. 4-5.  

The medical records of VA treatment include the report from 
pulmonary function testing (PFT) conducted in March 1998.  
The PFT disclosed an FEV-1 value that was 90 percent of the 
predicted value and an FEV-1/FVC ratio that was 93 percent of 
the predicted value.  In October 2000, the appellant, a VA 
employee, was put on limited duty because of his asthma 
condition.  That same month the appellant underwent PFT 
through VA employee health; he was noted to have dyspnea 
after any exertion, to have a productive cough and to have a 
constant wheeze.  The PFT disclosed pre-medicated and post-
medicated FVC values of 53 and 50 percent of predicted, 
respectively, as well as pre-medicated and post-medicated 
FEV-1 values of 40 and 43 percent of predicted, respectively.

The appellant underwent a VA respiratory examination in 
November 1999.  His treatment was noted to include inhalers.  
On physical examination, breath sounds were clear.  The PFT 
disclosed pre-medicated and post-medicated FEV-1 values that 
were 38 and 51 percent of the predicted value, respectively.  
The PFT also disclosed pre-medicated and post-medicated FVC 
values of 42 and 49 percent of predicted, respectively.  The 
examiner rendered a diagnosis of chronic persistent bronchial 
asthma, severe.

The appellant underwent another VA respiratory examination in 
March 2001; he reported significant dyspnea on exertion and 
almost daily nocturnal wheezes.  On physical examination, 
breath sounds were clear.  The PFT disclosed a pre-medicated 
FEV-1 value that was 38 percent of the predicted value; the 
post-medicated FEV-1 value was 25 percent.  The PFT also 
disclosed a pre-medicated FVC value of 37 percent of 
predicted; the post-medicated FVC value showed a 15 percent 
decrease.  The examiner rendered a diagnosis of chronic 
persistent bronchial asthma, severe.  In December 2001, 
another VA doctor reviewed these findings and stated that the 
FEV-1 value of 38 most accurately reflected the severity of 
the obstruction.  The doctor also noted that the March 2001 
VA PFT results were similar to the October 2000 results.

Review of the appellant's private medical treatment records 
reveals that he was on a course of oral prednisone in 
September 1999.  The PFT conducted that month disclosed an 
FEV-1 value that was 55 percent of the predicted value and an 
FVC value that was 77 percent of the predicted value.  

The most recent records are dated in August 2002; at that 
time, the appellant was noted to be on a month-long course of 
oral prednisone.  The PFT disclosed pre-medicated and post-
medicated FVC values of 27.2 and 56.7 percent of predicted, 
respectively, as well as pre-medicated and post-medicated 
FEV-1 values of 22.0 and 39.8 percent of predicted, 
respectively.  The doctor stated that the appellant had 
severe respiratory impairment and was unable to work as a 
result.

As previously noted, Diagnostic Code 6602 provides for a 100 
percent evaluation for asthma manifested by FEV-1 less than 
40 percent predicted, or; FEV-1/FVC less than 40 percent, or; 
more than one attack per week with episodes of respiratory 
failure, or; required daily use of systemic (oral or 
parenteral) high dose corticosteroids or immuno-suppressive 
medications.  While the evidence of record at no time 
supports a finding of FEV-1/FVC of less than 40 percent, and 
there is insufficient evidence to support the conclusion that 
the appellant has experienced more than one attack per week 
with episodes of respiratory failure, and the appellant's 
medications have not included the daily use of systemic (oral 
or parenteral) high dose corticosteroids or immuno-
suppressive medications, except for a short time, the Board 
has noted that spirometric evaluation in March 2001 and 
August 2002 demonstrates FEV-1 findings warranting 
entitlement to a 100 percent rating under Diagnostic Code 
6602.

More specifically, VA spirometric evaluation in March 2001 
revealed post-medicated FEV-1 at 25 percent of predicted and 
private spirometric evaluation in August 2002 revealed post-
medicated FEV-1 at 39.8 percent of the predicted value.  
Affording the appellant the benefit of the doubt, the Board 
finds that the previous FEV-1 findings of less than 40 
percent satisfy the first alternative criterion required for 
a 100 percent evaluation under 38 C.F.R. § 4.97, Diagnostic 
Code 6602, i.e., FEV-1 of less than 40 percent predicted.  

Upon review of all the evidence of record, the Board 
concludes that there is enough evidence to support a 
schedular evaluation of 100 percent for the appellant's 
bronchial asthma.  Therefore, the Board concludes that the 
asthma disability does more nearly approximate the schedular 
criteria for a 100 percent evaluation over a 60 percent 
evaluation under 38 C.F.R. § 4.97, Diagnostic Code 6602 and 
that the overall disability does warrant elevation to the 100 
percent level under the schedular rating criteria.  This is 
consistent with the August 2002 assessment that the veteran 
is unable to work because of his asthma.  Consequently, the 
Board finds that entitlement to a 100 percent rating for 
bronchial asthma is warranted.


ORDER

A schedular rating of 100 percent for the appellant's asthma 
disability is granted, subject to the law and regulations 
governing the award of monetary benefits.


REMAND

A determination has been made that additional evidentiary 
development is necessary with respect to the claim for a 
higher rating for left foot disability.  Accordingly, further 
appellate consideration will be deferred and this case is 
remanded to the RO for action as described below.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099- 
2100 (2000).

The Board notes that the RO has not given the appellant 
notice of the pertinent provisions of 38 U.S.C.A. §§ 5102, 
5103, 5103A, and 5107 or of the implementing regulations 
published at 66 Fed. Reg. 45620 (August 29, 2001) (codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)) in 
relation to the left foot increased rating claim.  

The Board also finds that VA has not complied with the duty 
to assist provisions contained in the new law.  In 
particular, the provisions of 38 U.S.C.A. § 5103(a) have not 
been satisfactorily fulfilled in relation to the left foot 
increased rating claim.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  See also Charles v. Principi, 16 Vet. App. 
370, 373-374 (2002).

In addition, in February 2004, the Board received private 
medical evidence relating to the left foot dated in October 
2003.  The September 2000 SSOC obviously does not reflect a 
review of that private medical evidence by the agency of 
original jurisdiction.  Since the additional private medical 
evidence in question is neither duplicative of other evidence 
of record nor irrelevant, and since an SSOC pertaining to 
that evidence has not been issued, this evidence must be 
referred back to the RO.  See Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).

Review of the medical evidence of record reveals that the 
appellant underwent a VA medical examination of his left foot 
in November 1999.  The examiner indicates that x-rays were 
taken of the left foot; however, the associated radiology 
report is not in evidence.  The x-ray report should be 
obtained and associated with the claims file.

Since the appellant last underwent a VA examination of his 
left foot in 1999, the Board feels that a VA examination 
would be useful in determining the current status of the 
appellant's left foot disability.  The duty to assist also 
requires medical examination when such examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c)(4).

In an effort to assist the RO, the Board has reviewed the 
claims file and identified below certain assistance that must 
be rendered to comply with the VCAA.  This is required, for 
example, because a May 2002 VCAA notification letter to the 
veteran referred to the evidence required to substantiate the 
bronchial asthma claim, but not to the type of evidence 
needed to substantiate a claim for an increased rating for 
the service-connected left foot disability.  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), the implementing regulations 
found at 38 C.F.R. § 3.159 (2003) and any 
other applicable legal precedent is 
completed.  In particular, the RO must 
notify the appellant of the information 
and evidence needed to substantiate his 
claim for a left foot increased rating 
and of what part of such evidence he 
should obtain and what part the RO will 
yet attempt to obtain on his behalf.  He 
should also be told to provide any 
evidence in his possession that is 
pertinent to his claim on appeal.  See 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002); see also Charles v. Principi, 16 
Vet. App. 370, 373-374 (2002).  

2.  The RO should contact the appellant 
to determine the names, addresses, and 
dates of treatment by any physicians, 
hospitals or treatment centers (private 
or government) who provided him with 
relevant evaluation or treatment for his 
left foot disability since 1998, not 
already provided.  After obtaining the 
appropriate signed authorization for 
release of information from the 
appellant, the RO should contact each 
physician, hospital, or treatment center 
specified by the appellant to obtain any 
and all medical or treatment records or 
reports relevant to the claim on appeal.  
In particular, the radiology report from 
the x-rays taken in conjunction with the 
November 1999 VA examination should be 
obtained.  All correspondence, as well as 
any medical or treatment records 
obtained, should be made a part of the 
claims file.  If private treatment is 
reported and those records are not 
obtained, the appellant and his 
representative should be provided with 
information concerning the negative 
results, and afforded an opportunity to 
obtain the records.

3.  After obtaining any additional 
evidence identified by the appellant, the 
RO should schedule him for an orthopedic 
examination to determine the nature and 
severity of his service-connected left 
foot disability.  The claims file must be 
made available to the examiner for review 
in connection with the examination.  The 
examiner should provide a complete 
rationale for all conclusions reached.  
Any special diagnostic studies deemed 
necessary should be performed.  The 
examiner should describe all 
symptomatology due to the appellant's 
service-connected left foot disability, 
including that due to any scarring.  

The examiner should state whether it is 
at least as likely as not that any 
documented degenerative changes of the 
left foot are related to the service-
connected gunshot wound.  Whether there 
is any pain, weakened movement, excess 
fatigability or incoordination on 
movement, currently or historically, 
should be noted.  The examiner is asked 
to describe whether pain significantly 
limits functional ability during flare-
ups or when the left foot is used 
repeatedly.  The examiner should state 
whether the gunshot wound residuals 
should be described as "slight," 
"moderate," or "severe."

All pertinent left foot scar pathology 
found on examination should be noted in 
the report of the evaluation.  The 
examiner should discuss the presence 
(including extent and severity) or 
absence of ulceration of a poorly 
nourished scar, tenderness, and pain on 
palpation or limitation of function.  The 
examiner must delineate which left foot 
pathology is related to the gunshot wound 
and which is not related.  In particular, 
the examiner should state whether any 
left foot arthritis and/or muscle or 
nerve damage is a residual of the gunshot 
wound.

The shape, color, and extent, including a 
description of the size of each scar, 
should be noted.  The examiner should 
state whether each scar is superficial or 
deep.  (A superficial scar is one not 
associated with underlying soft tissue 
damage and a deep scar is one associated 
with underlying soft tissue damage.)  The 
examiner should also note the extent of 
the limitation of function, such as 
limitation of motion, of any affected 
body part, if any.

4.  Upon receipt of the VA examination 
report, the RO should conduct a review to 
verify that all requested opinions have 
been provided.  If information is deemed 
lacking, the RO should refer the report 
to the VA examiner for corrections or 
additions.

5.  Thereafter, the RO should consider 
all of the evidence of record and re-
adjudicate the claim.  If the benefit 
sought on appeal remains denied, the 
appellant and his representative should 
be provided a Supplemental Statement of 
the Case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal, 
including Esteban v. Brown, 6 Vet. App. 
259 (1994), DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995) and 38 C.F.R. § 3.321.  
The new criteria for rating skin 
disability, including scars, should be 
set forth in the SSOC.  67 Fed. Reg. 
49590-99 (July 31, 2002).  All relevant 
evidence of record should be addressed.  
The appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is the appellant's 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 
117 Stat. 2651 (2003), (to be codified at 38 U.S.C. § 5109B, 
and 38 U.S.C. § 7112).  In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 and 
38.02.



		
	MARK F. HALSEY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



